Exhibit 10.14

 

AMENDMENT TO SHARED SERVICES AGREEMENT

 

This Amendment dated as of January 1, 2016 (“Amendment Effective Date”) by and
between Nexstar Broadcasting, Inc. (“Nexstar”) and Mission Broadcasting, Inc.
(“Mission”) is made to that certain Shared Services Agreement dated as of
January 1, 2013 by and between Mission Broadcasting and Nexstar Broadcasting
(“Agreement”).

 

WHEREAS, Mission is the licensee of television broadcast stations KLRT-TV,
Little Rock, Arkansas and KASN, Pine Bluff, Arkansas;

 

WHEREAS, Nexstar is the licensee of television broadcasting stations KARK-TV,
Little Rock, Arkansas and KARZ-TV, Little Rock, Arkansas;

 

WHEREAS, Mission and Nexstar have entered into the Agreement for their mutual
benefit;

 

NOW THEREFORE, for and in consideration of the foregoing, Nexstar and Mission
hereby amend the Agreement as follows:

 

1. Paragraph 4(g) of the Agreement is deleted in its entirety and the following
is substituted in its place: “4(g) Services Fee. In consideration for the
services to be provided to the Stations by Nexstar personnel as described in
Sections 4(a) through 4(f), Mission will pay Nexstar the fee (“Services Fee”)
described in Section 4(g).

 

(i)Base Amount. Subject to the remaining provisions of this Section 4(g), the
base amount of the Services Fee will be $291,666.67 per month.

 

(ii) Payment Terms. The Services Fee will be payable monthly, in arrears, from
and after the month during which this Agreement is executed, and will be
prorated on a daily basis for the first and last months during which the sharing
arrangements described in Sections 4(a) through 4(f) are in effect.”

 

2.These revised payment terms are effective as of the Amendment Effective Date.

 

3. As so amended, all sections and provisions of the Agreement are hereby
ratified in full.

 

IN WITNESS WHEREOF, the parties have executed this amendment as of the Amendment
Effective Date above.

 

NEXSTAR BROADCASTING, INC.

 

 

MISSION BROADCASTING, INC.

By: /s/ Thomas E. Carter

 

By: /s/ Dennis Thatcher

 

Name: Thomas E. Carter

 

 

Name: Dennis Thatcher

 

Title: EVP & Chief Financial Officer

 

 

Title: President

 